IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-64,283-01


MELODIO ELOY REYES, Relator

v.


HIDALGO COUNTY DISTRICT CLERK, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM HIDALGO COUNTY

IN CAUSE NO. CR-1489-92-E


 Per curiam.

O R D E R



	This is an original application for a writ of mandamus. Relator contends that on November 
10, 2005, he filed an application for writ of habeas corpus in cause number CR-1489-92-E in
Hidalgo County, but that more than thirty-five days have elapsed and the application has not been
forwarded to the Court of Criminal Appeals.
	It is this Court's opinion that additional information is required before a decision can be
reached on the motion for leave to file the instant action.  The respondent, District Clerk of Hidalgo
County, is ordered to file a response with this Court within thirty days by submitting the record on
such habeas corpus application or a copy of a timely-entered order designating issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex.Cr.App. 1992); Martin v. Hamlin, 25
S.W.3rd 718 (Tex.Cr.App. 2000), or by stating the nature of any applications filed by Relator such
that they are not filed pursuant to Article 11.07, § 3, TEX.CODE CRIM.PROC., or that no
applications by Relator have been filed.  This application for writ of mandamus is held in abeyance
pending compliance with this order.
	IT IS SO ORDERED this the 29th day of  March, 2006.

DO NOT PUBLISH